                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASTRO M. SANTOS,                          :
     Plaintiff,                            :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-0744
                                           :
COMMISSARY STAFF,                          :
    Defendant.                             :

                                          ORDER

       AND NOW, this 13th day of March 2019, upon consideration of pro se Plaintiff

Castro M. Santos’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 5),

Prisoner Trust Fund Account Statement (ECF No. 6), and Complaint (ECF No. 1), it is

ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     Santos, #NL-7410, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by

Santos, an initial partial filing fee of $16.02 is assessed. The appropriate official at SCI

Phoenix or at any other prison at which Santos may be incarcerated is directed to

deduct $16.02 from Santos’s inmate trust fund account, when such funds become

available, and forward that amount to the Clerk of the United States District Court for

the Eastern District of Pennsylvania, 601 Market Street, Room 2609, Philadelphia, PA

19106, to be credited to Civil Action No. 19-744. After the initial partial filing fee is

collected and until the full filing fee is paid, the appropriate official at SCI Phoenix or at

any other prison at which Santos may be incarcerated, shall deduct from Santos’s

account, each time that Santos’s inmate trust fund account exceeds $10.00, an amount

no greater than 20 percent of the money credited to his account during the preceding
month and forward that amount to the Clerk of Court at the address provided above to

be credited to Civil Action No. 19-744.

       3.     The Clerk of Court is DIRECTED to send a copy of this Order to the

Superintendent of SCI Phoenix.

       4.     The Complaint is DEEMED filed.

       5.     The Complaint is DISMISSED without prejudice for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court’s

Memorandum.

       6.     Santos is given leave to file an amended complaint within thirty (30) days

of the date of this Order if he can state a plausible claim for relief against a proper

defendant. Any individual or entity that is not listed in the caption of the amended

complaint will not be treated as a defendant. Any amended complaint must be a

complete document that describes in detail the basis for Santos’s claims against each

defendant. If Santos does not know the identity of any of the individuals responsible,

he may refer to them as Jane or John Does; however, Santos must still describe how

these individuals violated his rights.1 If Santos files an amended complaint, the Clerk

shall not make service until so ORDERED.

       7.     The Clerk of Court is DIRECTED to send Santos a copy of this Court’s

form complaint to be used by a prisoner filing a civil rights action pursuant to 42 U.S.C.

§ 1983. The Clerk of Court shall write the civil action number of this case on the form.

Santos may use this form to prepare his amended complaint.




1Without the name of at least one individual or entity, however, the Court will be unable to
direct service of any amended complaint that Santos may file.
                                             2
      8.     If Santos fails to file an amended complaint, his case may be dismissed

without prejudice for failure to prosecute without further notice.

                                         BY THE COURT:


                                         /s/ Gerald J. Pappert
                                         GERALD J. PAPPERT, J.




                                            3
